Case 1:19-cV-02142-RI\/|B-BCI\/| Document 1 Filed 03/08/19 Page 1 of 51

v t 41 2
UNITED STATES DISTRICT COURT 1 9 C 2 __'_"__ -¢L

SOUTHERN DISTRICT OF NEW YORK

 

X
LEK sEcURmEs coRPoRATION and ;
ROX sYsTEMS, INC. § Case NO_:
Plainti s,
ff coMPLAINT
- against -
NICoLAs LoUIS, JoNATHAN FoWLER, voLANT § T
HOLDING, LLC d/b/a voLANT TRADING, voLANT ; JUDGE SWA]N
TRADING, LLC, voLANT LIQUIDITY, LLC, AND
voLANT EXECUTION, LLC
Defendants.
X

 

Plaintiffs Lek Securities Corporation (“LSC” or “Plaintiff’) and ROX Systems Inc.
(“ROX Systems,” together with LSC, “Plaintiffs” or “LSC/ROX”), by their attorneys Dentons
US LLP and Tannenbaum Helpern Syracuse & Hirschtritt LLP, as and for their Complaint
against the individual defendants Nicolas Louis (“Louis”), Jonathan Fowler (“Fowler,” together
with Louis, the “Former Employees”), and against the entity defendants Volant Holding, LLC
d/b/a Volant Trading (“Volant Holding”), Volant Trading, LLC (“Volant Trading”), Volant
Liquidity, LLC (“Volant Liquidity”), and Volant Execution, LLC (“Volant Execution”) (referred
to together as “Volant”), hereby allege as follows:

The Former Employees’ Pattern Of Misconduct
§§ The Need For lmmediate Ioiuncti\'e Rclief

1. This is an action for both injunctive relief and monetary damages arising from
Defendants’ scheme to misappropriate Plaintiffs’ trade secrets and copyrighted materials that
Plaintiffs developed over decades at a cost of over $50 million. The Former Employees have
engaged in a clandestine plan to misappropriate Plaintiffs’ proprietary stock and options clearing

technology -- a scheme they have codenamed “Operation Secret Octopus.” Volant has

Case 1:19-cV-02142-RI\/|B-BCI\/| Document 1 Filed 03/08/19 Page 2 of 51

threatened to employ the Former Employees in positions which would both result in a blatant
violation of` the Former Employees’ post-employment non-competition agreements and the
inevitable violation of the Former Employees’ ongoing confidentiality obligations owed to the
Plaintiffs.

2. Notably, this is not the first time that Louis and Fowler have sought to engage in
such misappropriation The Former Employees had planned to begin work at B. Riley Capital
Management, LLC (“B. Riley”), a competing financial firm, following their separation from LSC
in 2018. In emails, Louis and Fowler called themselves “The Dream Team” and described
month-by-month Operation Secret Octopus: a covert scheme orchestrated by Louis and Fowler
as a team to recreate and deploy LSC/ROX’s proprietary clearing technology in exchange for
financial gain. Louis’s and Fowler’s plan to transition to B. Riley in 2018, Where they would
recreate Plaintiffs’ proprietary clearing technology, involved transferring LSC’s operational data
and ROX’s proprietary source code from Plaintiffs’ secure network systems to (1) devices the
Former Employees controlled, (2) Microsoft Azure cloud computing accounts and (3) upon
information and belief, to a Dropbox account for which only the Former Employees had
password protected access. That Louis and Fowler were fully aware of` the value of` their
knowledge of LSC’s proprietary clearing technology and their unique roles at LSC is
indisputable Louis himself stated in a confidential memorandum prepared as part of Operation
Secret Octopus (the “Confidential Memorandum”) that his and Fowler’s plan to recreate LSC’S
clearing technology at a rival firm was “likely going to put Lek out of business. We [Louis and
Fowler] ARE the clearing part of Lek.”

3. In mid-2018, after the Former Employees submitted their resignations to LSC in

order to join B. Riley, LSC informed B. Riley that (l) the Former Employees were bound by

Case 1:19-cV-02142-RI\/|B-BCI\/| Document 1 Filed 03/08/19 Page 3 of 51

non-competition and confidentiality agreements, (2) Fowler had admitted an intent to recreate
LSC’s clearing technology at B. Riley, and (3) LSC Was prepared to bring an action to protect its
contractual and intellectual property rights. Upon receiving this information from LSC, B. Riley
promptly rescinded its joint employment offer to the Former Employees and promised not to
misappropriate LSC/ROX’s trade secrets. Moreover, B. Riley voluntarily produced emails
disclosing the existence of Operation Secret Octopus, including Louis’s and Fowler’s business
plan to recreate inside the span of one (1) year that Which it had taken LSC over 25 years to
develop.

4. Undaunted, Louis and Fowler now apparently seek to pursue their tortious
conduct at Volant, yet another financial firrn. On or around January 14, 2019, Samuel Lek (“Mr.
Lek”), LSC’s and ROX’s CEO, received a phone call from Howard Schiffman, Esq.
(“Schiffman”), a partner with the law firm of Schulte Roth & Zabel LLP (“Schulte”), LSC’S
former counsel. Surprisingly, Schiffman was not calling to discuss potential LSC representation
Rather, Schiffman -- despite having worked with Louis on behalf of LSC in a matter that
involved many of the Same LSC confidential and proprietary processes at issue here -- indicated
he Was now representing Volant, and informed Mr. Lek that Volant intended to hire Louis and
Fowler to create a stock and options clearing operation for Volant. Moreover, Schiffman noted
that Volant planned to hire the Former Employees even though Volant was aware of the Former
Employees’ Written non-compete and confidentiality agreements that expressly prohibit each of
them fi'om transmitting, using, or creating a derivative of Plaintiffs’ confidential information and
competing with Plaintiffs for 18 months after leaving Plaintiffs’ employ.

5. In response, Mr. Lek told Schiff`man that if Volant Wanted to acquire the

LSC/ROX technology, it could do so by legally licensing the technology. Volant considered Mr.

Case 1:19-cV-02142-RI\/|B-BCI\/| Document 1 Filed 03/08/19 Page 4 of 51

Lek’s suggestion but no licensing agreement Was reached. Plaintiffs’ counsel then wrote to
Schiffman to protest both Volant’s planned tortious conduct and Schiffman’s and Schulte’s
conflict of interest. Based on information and belief, Volant has extended offers of employment
to the Former Employees to have them work in positions and perform responsibilities similar to
the positions and responsibilities they had at LSC, Upon information and belief, the Former
Employees’ employment at Volant is imminent (if it has not started already).1 Accordingly,
immediate injunctive relief is needed to enforce the Former Employees’ post-employment
restrictive covenants and to protect the Plaintiffs’ confidential and proprietary trade secret
information described further below.

6. LSC is a broker-dealer. The confidential and proprietary technology at issue in
this action is held by LSC’s affiliate, ROX Systems, which Was formed to hold the proprietary
technology and intellectual property that LSC uses. LSC holds a license from ROX Systems for
the use of this technology and intellectual property. In the course of its business, when broker-
dealers like LSC and Volant buy or sell securities for their customers, or for their own account,
they must, after agreeing with a counterparty on the terms of the sale, arrange for the exchange
of flmds and securities. Few broker-dealers handle this function themselves; rather, they pay
financial transaction clearing firms to perform this function. To perform these transactions in a
Way that complies with the expectations of regulators and counterparties, almost- all broker-
dealers in the United States subscribe to and pay substantial fees to large clearing firms, such as
Pershing, ABN AMRO, and Goldman Sachs. In tum, these clearing firms use technology
provided by large service bureaus such as Broadridge (formally ADP) and FIS (formally
SunGard). These service bureaus typically use legacy IBM mainframe technology that is

inflexible and expensive.

 

1 Plaintiffs just learned that Fowler registered with Volant Execution as of March 6, 2019.

4

Case 1:19-cV-02142-RI\/|B-BCI\/| Document 1 Filed 03/08/19 Page 5 of 51

7. LSC and ROX Systems have created a unique market advantage over the past few
decades by developing a reliable, inexpensive, confidential and proprietary method for clearing
trades without having to use third party clearing firms. Unlike the processes used by large
clearing firms, LSC and ROX Systems can perform the clearing functions without using
expensive and cumbersome mainframe computer technology and hardware Further, LSC and
ROX Systems’ processes are more efficient because they run in real-time as opposed to end-of-
day batch processes.

8. Similarly, LSC and ROX Systems have created a unique market advantage over
the past few decades by developing a reliable, confidential and proprietary options clearing
system that does not require the use of mainframe technology. In order to manage LSC’s options
clearing business, LSC and ROX developed proprietary applications that interface with the
Options Clearing Corporation (“OCC”). One of these applications is a graphical user interface
(“GUI”), the “Dashboard,” developed by Fowler, by which LSC employees can effectively
communicate with the OCC. The Dashboard’s unique features and automated processes have
increased efficiency while decreasing LSC’s costs.

9. LSC and ROX Systems created their proprietary stock and options clearing
systems from scratch. None of their personnel that created these systems had previously worked
in operations at any other firm that provided for clearing services prior to joining LSC or ROX
Systems. As a result, LSC and ROX Systems’ staff created entirely novel processes to manage
its clearing system. LSC’s and ROX Systems’ approach to these functions would be expensive
and time consuming for another firm to develop since the approaches LSC and ROX Systems
use are not known by other broker-dealers or software developers. The exact approach LSC

takes has evolved over time and has been improved through LSC’s years of experience. LSC’s

Case 1:19-cV-02142-RI\/|B-BCI\/| Document 1 Filed 03/08/19 Page 6 of 51

processes and the design of its systems constitute highly confidential trade secrets that LSC
makes substantial efforts to protect. These highly confidential processes save LSC and its
customers millions of dollars per year.

10. Yet these confidential proprietary systems can readily be replicated by Louis and
Fowler, who know exactly the way to develop the system fi'om scratch based on their experience
doing so while employed by LSC/ROX. As Louis noted in the Confidential Memorandum, “The
initial implementation of the processes will primarily be done by Nicolas Louis and J on Fowler.
Application will be primarily built ‘Yrom scratch ”, done “the right way ”. No outside provider
(Broadridge,.. .). Application will be written in C#, using latest Dot.Net environment This team
has an in depth knowledge of the “how-to” as it [Louis and Fowler] has already built the
applications used in a production environment today.” (Emphasis added). If Louis and Fowler
are permitted to work at Volant to replicate LSC’s and ROX Systems’ stock and options clearing
technology or arc permitted to disclose this proprietary code and technology to Volant, LSC and
ROX Systems will be irreparably harmed. Furthermore, if this is permitted to occur, the trade
secrets that form the bedrock of LSC’s business will be acquired in clear violation of the Former
Employees’ continuing confidentiality and non-compete obligations, LSC’s unique place in the
market will be lost, and Volant will have been able to effectively steal what it could not itself
develop.

ll. Immediate, preliminary, and permanent injunctive relief are necessary to protect
the highly confidential trade secrets and copyrighted materials and to enforce Louis’s and

Fowler’s ongoing confidentiality and non-compete obligations

Case 1:19-cV-02142-RI\/|B-BCI\/| Document 1 Filed 03/08/19 Page 7 of 51

PARTIES

12. Plaintiff LSC is a corporation duly organized under the laws of Delaware with its
principal place of business located at One Liberty Plaza, 52nd Floor, New York, NY 10006.

13. ROX Systems, Inc. is an Illinois corporation with its principal place of business
located at One Liberty Plaza, 52"d Floor, New York, NY 10006.

14. Upon information and belief, Louis is an individual currently residing at 185 East
85th Street, Apt. 20D, New York, NY 10028.

15. Upon information and belief, Fowler is an individual currently residing at ll40
Sydney Park, Richmond Heights, MO 63117. Fowler agreed to the exclusive jurisdiction of the
courts of New York in his Non-Compete and Confidentiality Agreement dated October 10, 2011.

16. Upon information and belief, Volant Holding is a limited liability company
organized under the laws of Delaware and currently maintains an office located at 7 World Trade
Center, New York, NY 10007. Upon information and belief, Volant Holding also does business
under the name Volant Trading and/ or through the website www.volanttrading.com.

17. Upon information and belief, Volant Trading is a limited liability company
organized under the laws of Delaware and currently maintains an office located at 250 Vesey
Street, Suite 2601 , New York, NY 10281.

18. Upon information and belief, Volant Liquidity is a limited liability company
organized under the laws of Delaware and currently maintains an office located at 250 Vesey
Street, Suite 2601, New York, NY 10281.

19. Upon information and belief, Volant Execution is a limited liability company
organized under the laws of Illinois and currently maintains an office located at 233 S. Wacker

Dr., Suite 4040, Chicago, IL 60606.

Case 1:19-cV-02142-RI\/|B-BCI\/| Document 1 Filed 03/08/19 Page 8 of 51

JURISDIC'I`ION AND VENUE

20. This Court has original subject matter jurisdiction pursuant to 28 U.S.C. § 1331
because this action is being brought under the Defend Trade Secrets Act, 18 U.S.C. § 1836, et
seq., and pursuant to 28 U.S.C. §§ 1331 and 1338(a) because this action is being brought for
violations of the Copyright Act of 1976, 17 U.S.C. § 101, et seq.

21. This Court has supplemental jurisdiction over Plaintiffs’ remaining claims
pursuant to 28 U.S.C. § 1367 because those claims derive from a common nucleus of operative
facts and otherwise form part of the same case or controversy.

22. Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391 and 1400 because the
Defendants’ wrongful acts and omissions that are the subject of this litigation occurred, in whole
or in substantial part, in this District, Volant at all times relevant hereto had a place of business in
this District, Louis is a resident of this District, and Fowler was employed by LSC and plans to
work or has begun working at Volant, Which have principal places of business in this District.

23. Fowler also agreed to the exclusive jurisdiction of the courts of this District in his
Non-Compete and Confidentiality Agreement.

24. This action also arises out of conduct that provides a basis for personal
jurisdiction against each Defendant under New York Civil Practice Law and Rules §§ 301 and/or
302 in that the claims herein arise from tortious conduct in New York, contracts entered into in
New York, and/or tortious conduct outside of New York that has caused injury to LSC and ROX
Systems in New York.

25. This Court has personal jurisdiction over Volant Holding, Volant Trading, and
Volant Liquidity pursuant to CPLR §§ 301 and/or 302 because each of them either (1) maintain

an office in New York and, therefore, had, and continue to have, continuous and systematic

Case 1:19-cV-02142-RI\/|B-BCI\/| Document 1 Filed 03/08/19 Page 9 of 51

contacts with New York, (2) transacted business in New York with respect to the transactions at
issue in this case, or (3) committed tortious acts within the State of New York and/or committed
tortious acts outside the State of New York causing injury to property Within the State of New
York from which the claims at issue in this action arise. The Court has personal jurisdiction over
Volant Execution pursuant to CPLR § 302 because, upon information and belief, it either (l)
transacted business in New York with respect to the transactions at issue in this case, or (2)
committed tortious acts within the State of New York and/or committed tortious acts outside the
State of New York causing injury to property within the State of New York from which the
claims at issue arise.

26. This Court has personal jurisdiction over Louis pursuant to CPLR §§ 301 and/or
302 because Louis is a New York resident and domiciliary and, therefore, had, and continues to
have, continuous and systematic contacts with New York, transacted business in l\lew York with
respect to the transactions at issue in this case, and has committed tortious acts within the State
of New York from which the claims at issue arise.

27. This Court has personal jurisdiction over Fowler pursuant to CPLR §§ 301 and/or
302 because Fowler agreed to the exclusive jurisdiction of the New York courts in his Non-
Compete and Confidentiality Agreement, and has either (1) transacted business in New York
with respect to the transactions at issue in this case, or (2) committed tortious acts within the
State of New York or from Missouri causing injury to property within the State of New York

from the which the claims at issue arise.

Case 1:19-cV-02142-RI\/|B-BCI\/| Document 1 Filed 03/08/19 Page 10 of 51

MT_S
LSC’s Broker-Dealer Services

28. Broker-dealers are firms that buy and sell securities on behalf of their customers
or for their own accounts. Plaintiff LSC is a registered broker-dealer that performs a number of
financial services for both its individual and institutional investors in the course of completing
sophisticated financial transactions

29. LSC accepts orders from its customers to buy and sell securities and other
financial instruments and then attempts to obtain execution on those orders at favorable prices.
LSC receives almost all of its orders electronically and receives almost a million orders per day.

30. Afcer LSC executes orders, it also provides clearing and custodial services for its
customers with respect to those transactions using LSC’s and ROX Systems’ applications,
programs, algorithms, and systems created in-house from scratch. These services are described
in more detail below.

31. In order to efficiently and accurately perform its execution, clearing, and custodial
services for customers, LSC spent millions of dollars creating and refining LSC’s and ROX
Systems’ applications, programs, algorithms, and systems that are confidential and proprietary
and give LSC a competitive advantage over its competitors in the broker-dealer industry.

32. The loss of LSC’s and ROX Systems’ stock and options clearing system trade
secrets and copyrighted materials to another financial firm would be devastating to LSC because
it would eliminate LSC’s advantage over its competitors who do not have those unique and
efficient systems in place and the competitors would be able to quickly implement those systems

at a small fraction of the cost that LSC and ROX Systems have spent.

10

Case 1:19-cV-02142-RI\/|B-BCI\/| Document 1 Filed 03/08/19 Page 11 of 51

33. As a result, financial firms with access to Plaintiffs’ clearing system trade secrets
and copyrighted materials would be able to expand or create a new clearing business and charge
their customers much lower prices than LSC thereby causing LSC to lose customers and millions
of dollars in fees. Further, Plaintiffs’ loss of these trade secrets would result in the devaluation
of both LSC and ROX Systems.

Plaintiffs’ Stock and Options Clearing System

34. Plaintiffs’ clearing system consist of more than 200 computer applications that
work searnlessly together to send orders to market centers; receive execution reports; match
customer orders with reports of executions and with reports from the clearing houses; book
trades to customers’ accounts; compute commissions, exchange fees and other expenses;
reconcile its books and records with outside sources; maintain an accurate general ledger and
stock record; and perform custodial functions, such as safekeeping, income collection, corporate
actions processing, and tax reporting.

35. On information and belief, the commercially available clearing house systems,
which are generally third party institutions such as Broadridge, Pershing, Goldman Sachs, and
ABN AMRO, all use mainframe computer technology to perform these services.

36. All known large brokers that perform “clearing,” meaning that the broker can
perform the clearing services itself, also use mainframe computer technology.

37. Mainframe computer systems, which are larger and have more processing power
than the personal computers or servers used by LSC, cost millions of dollars to install, and are
generally cost-prohibitive for most broker-dealers outside of the nation’s largest financial

institutions For many years, this effectively prohibited smaller broker-dealers from offering

clearing services.

11

Case 1:19-cV-02142-RI\/|B-BCI\/| Document 1 Filed 03/08/19 Page 12 of 51

38. Clearing services are highly desirable to traders who deal in large volumes
because it is more efficient and less expensive than using third-party clearing firrns.

39. Broker-dealers that offer clearing services have a significant competitive
advantage over broker-dealers who do not offer clearing services.

LSC Develops an Alternative to Mainfr'ame Clearing

40. LSC was founded in 1990 by Mr. Lek, who is its current Chief Executive Officer.
Prior to founding LSC, Mr. Lek was a managing director at Bear Stearns & Co.

41. Mr. Lek recognized that LSC could gain a significant competitive advantage over
competitor smaller broker-dealers by offering clearing services to its customers, As a result,
LSC spent years and millions of dollars creating and refining a highly confidential and highly
unique proprietary clearing system from scratch.

42. Unlike the clearing programs used by large financial institutions, LSC’s clearing
system does not require the use of mainframe computer technology. Upon information and
belief, LSC operates the only broker-dealer clearing system that does not require the use of

mainframe computer technology in the United States.

43. In order to make a non-mainframe clearing system, LSC created and improved
numerous computer applications that work in tandem with one another. The system’s
architecture, and the pattern in which these applications are compiled, are highly confidential

trade secrets and have been copyrightedl
44. By avoiding reliance on mainframe computer technology, LSC is able to provide

clearing services to its customers at a fraction of the price charged by other broker-dealers,

thereby giving LSC an advantage over its competitors.

12

Case 1:19-cV-02142-RI\/|B-BCI\/| Document 1 Filed 03/08/19 Page 13 of 51

45. This unique clearing technology is extremely valuable and highly sought after by
competitor broker-dealers

46. LSC’s confidential and proprietary clearing technology system encompasses
individual LSC applications, programs, algorithms, and systems that are, themselves, proprietary
trade secrets created by LSC from scratch. One example is LSC’s “Breaks Management”
systems, which consists of two sets of applications First, there are applications that interface
with third party message queues and that read messages in the background and record the
information in a database. An example of such an application is “Real Time Clearance.” In
addition, there are GUI applications that display the data to the user and allow LSC’s staff to take
action when required. There are two main GUI applications that perform these functions: Breaks
Management, which is used for equities, and “Dashboard” also known as “OCC Management,”
which is used for options contracts The purpose of both programs i_s to interpret messages
which are read by other LSC applications and they allow LSC staff to resolve breaks and manage
the firm’s position at NSCC and OCC, respectively.

47. Other examples of important proprietary, confidential LSC systems are: LSC’s
message routing system RTR (“RTR”); LSC’s Real-Time Tickets application (“RTT”); LSC’s
Settlement Management Tool (“FailSheet” or “Fail Management”); LSC’s interface to the
Society for Worldwide Interbank Financial Telecornrnunications (“SWIFT”), a messaging
network that financial institutions use to securely transmit information and instructions through a
standardized system of codes (“Wire Management”); LSC’s customer accounts management

system (“View Accounts”); and LSC’s Stock Loan Management System.

13

Case 1:19-cV-02142-RI\/|B-BCI\/| Document 1 Filed 03/08/19 Page 14 of 51

- RTR: Plaintiffs’ Confidential and Proprietary Message Routing System

48. Once an order is received from a customer, LSC must communicate with various
markets willing to take the other side of the customer’s order, including stock and option
exchanges and Electronic Communication Networks (“ECNS”), Altemative Trading Systems,
Multilateral Trading Facilities, and dark pools (collectively, “Market Centers”).

49. In order for LSC to communicate with the Market Centers and process millions
of transactions a day, LSC created a proprietary messaging system which includes its highly
sophisticated and powerful message router known as RTR, which can handle over a million
messages per second.

50. Among other things, RTR ensures against duplicate orders and dropped messages;
its processes are highly confidential, and the full scope of its capabilities are an important
LSC/ROX Systems trade secret. RTR lies at the heart of most of LSC’s systems and facilitates
the communication between some 200 computer programs that run every day that make LSC’s
overall clearing system function.

51. RTR first went live in 1994, and was the brain child of Whitfield Gregg, Mr.
Lek’s long-time partner and co-founder of LSC. Over the years, ROX Systems programmers
have continued to make improvements to RTR.

- Breaks Management: Plaintiffs’ Confidential and Proprietary Function to Resolve

Discrepancies Between Trades Known by the Market Centers and LSC’s Internal
Records

52. After executing transactions, LSC receives messages from the Market Centers as
well as from the central counterparty to transactions, the National Securities Clearing
Corporation (“NSCC”) and Options Clearing Corporation (“OCC”), advising LSC of its

obligations for settling the transaction.

14

Case 1:19-cV-02142-RI\/|B-BCI\/| Document 1 Filed 03/08/19 Page 15 of 51

53. LSC developed its own proprietary “Breaks Management” system to process and
reconcile these messages and fix “breaks” when there is a discrepancy between messages that
needs to be resolved. The predecessor to Breaks Management -- Balancer -- had been developed
in-house by Whitfield Gregg and other LSC/ROX developers over the course of a number of
years Breaks Management relies on the same fundamental LSC/ROX proprietary architecture
as Balancer, but uses more efficient technology and links to Plaintiffs’ RTR systems In
addition, Louis and others wrote Breaks Management so that it could be integrated with NSCC’s
Universal Trade Capture, which is read by LSC’s “Real Time Clearance” application. Breaks
Management allows users to see clearance breaks in real time instead of through batch file
processing.

54. Breaks Management includes sophisticated methods, procedures, and programs
(including mathematical algorithms) to process and reconcile messages and resolve breaks

55. Firms that transact volume similar to that of LSC would typically employ as many
as 50 people to handle this function. Due to the efficiency of its Breaks Management system,
LSC reduced this function to a one-half hour a day job.

56. As part of the Breaks Management function, LSC developed proprietary
applications that interface with the OCC that help manage LSC’s clearing business with respect
to options LSC also developed Dashboard or OCC Management, a GUI that allows LSC
employees to effectively communicate with the OCC.

57. Dashboard is a GUI that connects to numerous LSC processes Dashboard is
exclusively used by LSC employees internally and is not available to LSC’s competitors or

customers LSC’s competitors are therefore unable to determine what functions LSC performs

with Dashboard.

15

Case 1:19-cV-02142-RI\/|B-BCI\/| Document 1 Filed 03/08/19 Page 16 of 51

58. Most broker-dealer companies that perform clearing use industry standard GUIs
provided by vendors The OCC offers a platform called ENCORE, a user-friendly web-based
system that broker-dealers can use to communicate with the OCC. ENCORE, however, is
primarily designed for manual order input. Firms that use ENCORE, therefore, need to invest
time and money towards the training of operations personnel to reconcile and interface with the
OCC. ENCORE is not a feasible solution to firms that need to process thousands of messages
Therefore, firms are forced to either outsource to expensive third-party providers like Broadridge
or FIS or hire droves of trained personnel to enter such volumes of data manually into terminals

59. Unlike ENCORE, Dashboard is a highly automated program. It requires just one
user to communicate thousands of messages to the OCC with only a few clicks of a button.
Where transactions might take hours using ENCORE, they take only seconds with Dashboard.

60. Dashboard is not a client interfacing software. It was specifically designed for
LSC employees to interface with the LSC and ROX databases, proprietary
procedures/architecture, functions, systems, and controls, all from one screen. There are a
number of critical OCC processes that run at LSC and ROX. These processes run in the
background and interface with the Dashboard, allowing users to process thousands of messages
in real time.

61. As an employee of LSC, Fowler developed Dashboard, which was an upgrade to
“Options Balancing,” Plaintiffs’ prior user interface that had been developed by another LSC

employee. Development of Dashboard started in 2013 and has since then been continuously

improved.

16

Case 1:19-cV-02142-RI\/|B-BCI\/| Document 1 Filed 03/08/19 Page 17 of 51

- RTT: Real-Time Tickets Application

62. Through the use of LSC’s confidential and proprietary application RTT, LSC
merges information received from the Market Center, NSCC, and OCC messages along with
customer information (such as commission rates and delivery instructions) and external
information (such as SEC and exchange fee rates) to create a “ticket.”

63. LSC’s tickets constitute a record of the order, the execution report, the income
and expenses associated with a trade, and information concerning how the trade will be settled.

64. Upon information and belief, LSC’s ticket system - the information compiled and
integrated in the ticket that LSC uses - is not replicated by other broker-dealers

65. RTT was developed in 2007 by another ROX programmer. RTT replaced a
system developed by Mr. Lek that had been in use since 1998.

- Fail Sheet/Fail Management: LSC’s Management of Fail-to-Deliver and Fail-to-
Receive

66. After a trade is done, brokers must deliver securities that are sold and receive
securities that have been purchased. Often the stock of the same issuer is purchased and sold
many times for the same settlement date. Keeping track of delivery and payment obligations is a
complicated task. To manage this, LSC developed a proprietary system called the “Fail Sheet.”

67. Upon information and belief, LSC’s Fail Sheet is not replicated by other broker-
dealers

68. Fail Sheet replaced a program called “Cage Management,” which was used to
keep track of delivery and payment orders Mr. Lek Wrote Fail Sheet and Louis worked with
other senior LSC/ROX employees for a number of years in order to upgrade Cage Management

to Fail Sheet. The upgrade from Cage Management to Fail Sheet was based on the fundamental

17

Case 1:19-cV-02142-RI\/|B-BCI\/| Document 1 Filed 03/08/19 Page 18 of 51

LSC/ROX systems and controls developed by LSC over the last 25 years Fail Sheet went live in
or around 2005.
- Wire Management: LSC’s Interface to SWIFT

69. LSC developed a proprietary interface to SWIFT, called “Wire Management,” in
order to communicate seamlessly with banks all over the world (i.e., issue wire instructions
receive advice of funds received, confirm foreign exchange transactions instruct banks to
receive or deliver securities).

70. Other SWIFT interfaces are commercially available, but they typically cost
millions of dollars a year to license and, upon information and belief, none are as efficient as
Wire Management,

71. Wire Management is the GUI interface to the SWIFT dynamic link library that
Was entirely developed by Whitfield Gregg. Louis developed Wire Management over the course
of several years Development of Wire Management started in 2010 and has since then been
continuously improved.

- View Accounts: LSC’s Customer Account Maintenance System

72. Broker-dealers are required to collect detailed information concerning its
customers and keep the information current. Brokers must have detailed information on file
concerning the identity of a customer and the customer’s investment objectives To accomplish
this task, LSC developed a customer account database. The GUI to the accounts database,
“View Accounts,” was developed by LSC for use by its staff and is not available to other broker-
dealers

73\. View Accounts was developed over the course of many years by a variety of

LSC’s programmers The first version of View Accounts was developed by a ROX Systems

18

Case 1:19-cV-02142-RI\/|B-BCI\/| Document 1 Filed 03/08/19 Page 19 of 51

programmer in or around 1998. Another ROX Systems programmer developed the second
version of View Accounts in or around 2012.

74. RTR, RTT, Breaks Management, Dashboard, Fail Sheet, Real Time Clearance,
Wire Management, and View Accounts are all used, along with hundreds of other applications
created by Plaintiffs, within LSC’s clearing system.

75. Louis and Fowler rewrote and/or upgraded many of the components of LSC’s
proprietary clearing system. For example, Louis worked extensively on Fail Sheet/Fail
Management and Breaks Management, which were the second versions of Cage Management
and Balancer, respectively. Fowler developed Dashboard, which was the second version of
Options Balancing. Louis and Fowler are experts in rewriting LSC code and upgrading LSC’s
proprietary clearing designs and both Louis and Fowler are intimately familiar with LSC’s entire
proprietary clearing system.

- Stock Loan Management: LSC’s Solution to Managing Its Security Borrowing and
Lending Operations

76. Most broker-dealers rely on a third-party system to support their stock loan
transactions (such as when their customers short securities and the broker dealer must borrow the
security to make delivery). The broker-dealer must borrow the security and track the terms of
the stock loan. To perform these transactions almost all broker-dealers in the United States
subscribe to and pay substantial fees for a service called Loanet, which provides the necessary
tools to track and account for a stock loan.

77. LSC and ROX Systems have, however, created a unique market advantage -- in
addition to their proprietary stock and options clearing systems -- by developing a reliable,
confidential, and proprietary application called “Stock Loan Management” that eliminates the

need to use Loanet. As a result, LSC does not need to pay Loanet’s substantial fees and can

19

Case 1:19-cV-02142-RI\/|B-BCI\/| Document 1 Filed 03/08/19 Page 20 of 51

provide stock loan services to customers at substantially reduced costs and/or at a higher profit
margin Unlike Loanet, Stock Loan Management is an easy to use GUI that interfaces with
dozens of LSC’s proprietary processes that run in the background and ensure the proper delivery
of securities loaned and borrowed. Louis spent considerable time and effort at LSC/ROX
developing this Stock Loan Management application

ROX Systems’ Copyright Ownership of LSC’s Copyrights

78. Following execution of a Copyright Assigmnent Agreement between LSC and
ROX Systems, dated December 27, 2007, LSC assigned its copyrights to ROX Systems under
which ROX Systems became the holder of the copyrights protecting LSC’s technology. These
copyrights constitute ROX Systems’ primary assets Then, on August 27, 2018, ROX Systems
registered all of its trading, order-routing, market data, and back-office control systems (the
copyrights that had originally been assigned to it by LSC) with the United States Copyright
Office. This includes all of the clearing technology that LSC uses and which Louis and Fowler
helped to develop and/or upgrade.

79. LSC is the largest licensee authorized to use that technology in its business
applications and distribute programs using that technology. Certain ROX Systems products are
also licensed to other broker-dealers, including Actinver Casa de Bolsa, S.A. de C.V., Grupo
Financiero Actinver, Banorte, Punto Casa de Bolsa, BankAmerica, Merrill Lynch Mexico, Banco
Santander Mexico, and BBVA Bancomer.

80. ROX Systems’ copyrights protect LSC’s clearing technology and are for the sole
benefit of LSC or other authorized licensees of the ROX copyrights Notably, Volant.:does not

hold a license to the trading, order-routing, market data, or back-office control systems that ROX

has copyrighted

20

Case 1:19-cV-O2142-RI\/|B-BCI\/| Document 1 Filed 03/08/19 Page 21 of 51

Steps Taken by Plaintiffs to Protect Their Trade Secrets

81. Plaintiffs have taken and continue to take substantial steps to safeguard their
clearing system trade secrets For example, Plaintiffs’ personnel are required to sign individual
confidentiality agreements as a condition of their employment, as well as an annual
acknowledgement that they have read and agreed to the policies set forth in the LSC Securities
Compliance Manual and Written Supervisory Procedures (“LSC Manual”), which prohibits the
taking of LSC’s confidential information for personal gain

82. LSC restricts access to its proprietary clearing system, such that only those
individuals with a clear business need are able to access it. When one of these individuals leaves
the firm, his or her access is terminated immediately The system itself is password protected
and the passwords are changed on a regular basis

83. Plaintiffs’ physical offices contain servers that are locked and secured by
fingerprint readers and continuously monitored by a closed circuit television feed, which can be
accessed remotely online.

84. Inforrnation contained on LSC’s private network can only be accessed through a
virtual private network which is doubly secured by a two-factor authentication requirement that
requires both a password and confirmation of a unique code sent directly to the cell phone of the
authorized user.

85. Plaintiffs also hire outside auditors to conduct regular audits to ensure the

confidentiality and security of their systems and source codes

21

Case 1:19-cV-O2142-RI\/|B-BCI\/| Document 1 Filed 03/08/19 Page 22 of 51

Louis’s Employment History and His Non-Compete and Confidentiality Agreements

86. Louis was hired by LSC in 2004. Prior to joining LSC, Louis worked at Credit
Agricole Indosuez and in the mergers and acquisitions department at Rothschild Bank.

87. Upon information and belief, prior to joining LSC, Louis never had experience
with broker-dealer back-office Systems

88. On April 1, 2004, Louis and LSC entered into a Non-Compete and Confidentiality
Agreement (“Louis Non-Compete and Confidentiality Agreemen ”). Among other things, in the
Louis Non-Compete and Confidentiality Agreement, Louis acknowledged that LSC’s computer
products operational methods, and business affairs were “Confidential Information,” “not
readily available to the public,” and constituted “trade secrets” of LSC.

89. Under the terms of the Louis Non-Compete and Confidentiality Agreement, Louis
further agreed that, both during and after his engagement with LSC, he would keep LSC’s
Confidential Inforrnation secret and not reveal it outside of the company, would not make use of
the Confidential Information for his own purposes or for the benefit of anyone other than LSC,
and, upon termination of his engagement with LSC, would return all software, data, and
documents relating to LSC’s Confidential lnformation in his possession

90. Under the terms of the Louis Non-Compete and Confidentiality Agreement, Louis
also agreed that for the period of 18 months after ceasing employment with LSC, he would not
be employed or work in any capacity similar to the capacity of his work for LSC or Work for a
firm “involved in the creation . . . of software for use by companies in the securities industry in

connection with trading on any national stock exchange, absent prior Written approval from

[LSC] .”

22

Case 1:19-cV-O2142-RI\/|B-BCI\/| Document 1 Filed 03/08/19 Page 23 of 51

91. Under the terms of the Louis Non-Compete and Confidentiality Agreement, Louis
agreed that any violation of the covenant not to disclose Confidential Inforrnation or the
covenant not to compete for 18 months post-employment would result in irreparable injury to
LSC. Relatedly, Louis consented to the granting of a restraining order and/or injunction in favor
of LSC “in the event of an alleged violation” and agreed to pay LSC’s reasonable attorney’s fees
and costs in the event that LSC prevails on a claim “for breach of one or both of these
covenants.”

92. Under the terms of the Louis Non-Compete and Confidentiality Agreement, Louis
agreed that all work Which he created during his employment at LSC - relating to LSC’s
products or in which LSC’s time, materials or facilities were used - are considered to be “works
made for hire” and that he has no proprietary interest in those developments designs, inventions,
improvements or trade secrets

93. During his 14-year employment at LSC, Louis rose to become LSC’s President
and oversaw all operational functions of LSC, including the development of LSC’s clearing
system.

Fowler’s Employment History and His Non-Cornpete and Confidentiality Agreements

94. Fowler was hired by LSC in 2011 shortly after he graduated from college. Upon
information and belief, prior to joining LSC/ROX Systems, Fowler did not have any work
experience with broker-dealer clearing systems or the securities industry.

95. On October 10, 2011, Fowler entered into a “Non-Compete and Confidentiality
Agreement” with LSC (“Fowler Non-Compete and Confidentiality Agreement,” together with
Louis Non-Compete and Confidentiality Agreement, the “Non-Compete and Confidentiality

Agreements”). Among other things, in the Fowler Non-Compete and Confidentiality

23

Case 1:19-cV-O2142-RI\/|B-BCI\/| Document 1 Filed 03/08/19 Page 24 of 51

Agreement, Fowler acknowledged that LSC’s computer products, operational methods, and
business affairs were “Confidential lnformation,” “not readily available to the public,” and
constituted “trade secrets” of LSC.

96. Under the terms of the Fowler Non-Compete and Confidentiality Agreement,
Fowler further agreed that, both during and after his engagement with LSC, he would keep
LSC’s Confidential Information secret and not reveal it outside of the company, Would not make
use of the Confidential lnformation for his own purposes or for the benefit of anyone other than
LSC, and, upon termination of his engagement with LSC, would return all software, data, and
documents relating to LSC’s Confidential lnforrnation in his possession

97. Under the terms of the Fowler Non-Compete and Confidentiality Agreement,
Fowler also agreed that for the period of 18 months after ceasing employment with LSC, he
would not be employed or work in any capacity similar to the capacity of his work for LSC or
work for a firm “involved in the creation . . . of software for the trading of securities or order
entry and routing, which competes with the Company, absent the prior written permission of
[LSC].”

98. Further, under the terms of the Fowler Non-Compete and Confidentiality
Agreement, Fowler agreed that for a period of 18 months after ceasing employment with LSC he
would not “directly or indirectly solicit or perform services for...any person or entity that was a
Client or Potential Client of the Company during [his] [Fowler’s] employment.”

99. Under the terms of the Fowler Non-Compete and Confidentiality Agreement,
Fowler agreed that any violation of the covenant not to disclose Confidential lnforrnation or the
covenant not to compete for 18 months post-employment would result in irreparable injury to

LSC. Relatedly, Fowler consented to the granting of a restraining order and/or injunction in

24

Case 1:19-cV-O2142-RI\/|B-BCI\/| Document 1 Filed 03/08/19 Page 25 of 51

favor of LSC “in the event of any alleged violation” and agreed to pay LSC’s reasonable
attorney’s fees and costs in the event that LSC prevails on a claim “for breach of one or both of
these covenants.”

100. Under the terms of the Fowler Non-Compete and Confidentiality Agreement,
Fowler agreed that all work which he created during his employment at LSC - relating to LSC’s
products or in which LSC’s time, materials or facilities were used - are considered to be “works
made for hire” and that he has no proprietary interest in those developments designs inventions
improvements or trade secrets

101. As a highly compensated computer programmer and operations manager,
Fowler’s primary role with LSC/ROX Systems was to create and develop code and other
technology for use in LSC’s business ROX Systems’ primary purpose was to develop
technology for the benefit and use of LSC and other authorized licensees and Fowler was
expressly advised that any work he performed for ROX Systems was for the benefit of LSC.
Under the terms of the Fowler Non-Compete and Confidentiality Agreement, Fowler

55 ‘¢

acknowledged that the internal design and computer code were “Confidential Inforrnation, not
readily available to the public,” and constituted “trade secrets”

102. Fowler agreed that, both during and after his relationship with LSC/ROX
Systems, he would keep Confidential Information secret and would not make use of the
Confidential Information for his own purposes or the benefit of anyone else other than for the
purpose of direct orders through ROX Systems’ programs for execution by LSC. In addition,
Fowler agreed that, at the termination of his relationship with LSC/ROX, he would deliver

promptly to LSC/ROX all software, data, memoranda, notes records and other documents

“constituting or relating to such Confidential Information which [he] may then possess”

25

Case 1:19-cV-O2142-RI\/|B-BCI\/| Document 1 Filed 03/08/19 Page 26 of 51

103. Under the terms of the Fowler Non-Compete and Confidentiality Agreement,
Fowler agreed that all work Which he created based on code and code objects received from
LSC/ROX Systems shall be considered to be “a derivative wor ” and that he is prohibited from
using it to compete with products offered by LSC/ROX Systems

104. During his six years of employment with LSC/ROX, Fowler Worked extensively
on Writing and improving the source code for LSC’s clearing system. He was also the main
architect of the Dashboard.

Louis’s and Fowler’s Unique Roles at LSC and ROX Systems

105. When Louis and Fowler began working for LSC, they had no background in the
clearing industry and no experience in designing clearing systems To the contrary, LSC and
ROX Systems taught them how the clearing business worked as well as LSC and ROX Systems’
unique methods for processing transactions

106. According to their broker registration histories the first financial firm with which
either Louis or Fowler registered is LSC, and it was the only firm at which either was registered
through February 2019.2 Louis and Fowler completed financial certifications while employed at
LSC that authorize them to sell and trade securities manage financial companies and supervise
financial service personnel and compliance issues

107. Louis and Fowler were highly compensated for their work, receiving millions of
dollars over their collective tenure. Throughout the duration of their employment with

LSC/ROX, each of the Former Employees had access to, and used, Plaintiffs’ confidential and

proprietary information

 

2 Louis’s broker registration history can be viewed at |mns:."tbrokerc|tcck.linra,orejindividualtsummarv»'¢l?$$| |5;
Fowler’s broker registration history can be viewed at |utps:t`.’brokercheck.finra.org»'individualtsummarw'6027 |05.

26

Case 1:19-cV-O2142-RI\/|B-BCI\/| Document 1 Filed 03/08/19 Page 27 of 51

108. In 2017, as they had in prior years Louis and Fowler acknowledged that they
received, read, and agreed to the policies and procedures in the LSC Manual. The LSC Manual
prohibits the taking of “non-public information (such as processes programs, software, and
business information and plans) about [LSC] or its businesses” for personal gain or competition
with LSC.

109. Together, Louis and Fowler have a complete understanding of nearly every aspect
of Plaintiffs’ business including the highly confidential software source code and the highly
confidential clearing system. ln short, Louis and Fowler possess information that is critically
important to Plaintiffs

110. With the confidential information and trade secrets that Louis and Fowler have
learned during their employment with LSC, and the source code that, upon information and
belief, they have transferred to computers and storage media they control, they have the ability to
copy and re-create Plaintiffs’ valuable and proprietary clearing technology for another broker-
dealer. Since neither Louis nor Fowler had any outside experience using other clearing systems
all of their knowledge and skill is specific to recreating and upgrading LSC/ROX System’s
proprietary technology.

Louis and Fowler Initiate Operation Secret Octopus

111. On April 3, 2017, Fowler set up a dinner meeting between Mr. Lek and an
executive at B. Riley, to discuss ways in which B. Riley could acquire and/or license Plaintiffs’

clearing and stock loan management technology.
112. Upon information and belief, B. Riley sought to obtain LSC and/or Plaintiffs’
clearing technology and stock loan management technology in order to reduce the significant

cost that it paid to its clearing firms and to Loanet. Upon information and belief, B. Riley did not

27

Case 1:19-cV-O2142-RI\/|B-BCI\/| Document 1 Filed 03/08/19 Page 28 of 51

have the technology to offer clearing services to its customers and was required to use third-party
clearing houses at a significantly higher clearing cost than LSC incurs

113. Shortly after the dinner meeting, Mr. Lek met with B. Riley’s founder and CEO to
negotiate the terms of a deal.

114. The deal collapsed but B. Riley’s desire to acquire Plaintiffs’ proprietary
technology endured In a meeting on or about December 2017, a B. Riley executive told Mr.
Lek that B. Riley was going to go “clearing,” “with you or without you.”

115. By December 2017, Louis and Fowler Were already concocting a secretive plan --
that they, in emails, codenamed “Operation Secret Octopus” -- to recreate LSC’s proprietary
clearing system at B. Riley. Upon information and belief, Louis and Fowler prepared a
“Confidential Memorandurn” which detailed Louis’ and Fowler’s scheme to leave LSC and
recreate in just one (1) year what it had taken Plaintiffs 25 years to develop. As described in the
Confidential Memorandum, the plan depended on Louis and Fowler who possessed the
“knowledge of the ‘how-to’ as it [the Louis and Fowler duo] has already built the applications
used in a production environment today.” Louis and Fowler were Well aware of the value of
LSC’s proprietary clearing technology and their knowledge of that technology. Upon
information and belief, during communications with Fowler related to Operation Secret Octopus,
Louis stated that “[w]e ARE the clearing part of Le ,” and that his and Fowler’s plan to leave
LSC and recreate Plaintiffs’ clearing system at B. Riley was “likely going to put Lek out of
business.” Despite this knowledge, Louis and Fowler persisted

Louis’s Resume Makes Clear That He Was Touting Knowledge of LSC’s Trade Secrets

116. Louis’s and Fowler’s plan to work for B. Riley evolved throughout the Spring of
2018. Upon information and belief, by May 2018, Louis and Fowler had submitted their

resumes to B. Riley. Tellingly, Louis’s resume did not refer to any general knowledge he might

28

Case 1:19-cV-O2142-RI\/|B-BCI\/| Document 1 Filed 03/08/19 Page 29 of 51

possess about back-office processes used in the securities industry. Instead, his resume explicitly
listed LSC/ROX applications by name:

“Stock Loan Management;”

¢ “Fails Management;”
» “OCC Management;”
o “Wire Management;” and
' 0 “Real Time Clearing Monitor.”

117. Louis’s reference to these LSC/ROX applications by name is odd given that these
terms are not industry specific terms and are virtually meaningless outside of LSC/ROX.

118. Louis also admitted the proprietary nature of the LSC/ROX systems in his
resume, writing: “Build and manage relationships with clients: assist Sales in demonstrating
ROX, Lek Securities proprietary trading platform (Client presentation) as well as provide
feedback to developers to make continuous improvements to the system (pair trading, strategy,
OMS, Multi-currency support, system optimization, etc.).”

Louis and Fowler Submit Resignation Letters and Fowler
Announces Their Plan to Replicate LSC’s Clearing Technology

119. Secrecy remained of the utmost importance. When, in May 2018, B. Riley
informed Louis and Fowler of their pending background checks Louis told B. Riley that “[j]ust
to state the obvious this background check CANNOT involve calling Lek and asking about us
Nobody is aware that we might be leaving and it would be dramatic if Sam were to learn this
way, when we still don’t have an agreement in place.”

120. On May 25, 2018, in an email addressed to Louis and Fowler’s personal email
addresses B. Riley made a joint offer of employment to Louis and Fowler (“Offer”). Louis was

offered a position as “Managing Director, Business Transformation” and Fowler was offered a

29

Case 1:19-cV-O2142-RI\/|B-BCI\/| Document 1 Filed 03/08/19 Page 30 of 51

position as “Director, Business Transformation.” The single Offer, directed to both Louis and
Fowler, included a list of duties to be “split between the two” including, “defining the business
transformation and providing the technical capabilities required to enable that transformation.”
In addition to cash compensation the Offer indicated that Louis and Fowler would receive
Restricted Stock Units.

121. Fowler then took additional steps to optimize the success of Operation Secret
Octopus. First, Fowler purchased with his own money a new powerful workstation computer
(the “Workstation”). Then, on Saturday, June 9, 2018 -- just two days before Fowler and Louis
resigned from LSC -- Fowler contacted LSC’s Chief Information Security Officer (“CISO”) in
order to have the CISO walk Fowler through the steps necessary to connect the Workstation to
Plaintiffs’ virtual private network (“VPN”). Fowler often worked from his home in Missouri, so
there was nothing unusual about giving Fowler remote access to Plaintiffs’ network.

122. What was unusual, however, was Fowler’s response. After Fowler verified that
his Workstation was connected to Plaintiffs’ network, Fowler sent the CISO a text that said,
“NowI can copy all my code to my new machine for when l quit!! Lol.”

123. Unfortunately, this was no joke. Fowler’s text was a foreshadowing of events to
come -- Fowler’s imminent resignation and the steps he would take to implement Operation
Secret Octopus.

124. The following business day, on Monday, June 11, 2018, Louis and Fowler asked
to meet jointly with Mr. Lek in his private office. During the meeting, Louis announced that:
“We are both leaving, and we are both going to Riley to make them [B. Riley] self-clearing.”

Then Fowler and Louis submitted nearly identical letters of resignation to Mr. Lek “effective

30

Case 1:19-cV-O2142-RI\/|B-BCI\/| Document 1 Filed 03/08/19 Page 31 of 51

July 13, 2018” (“Letters of Resignation”), along with a copy of the joint Of`f`er, and orally
informed Mr. Lek that they had accepted the Offer.

125 . LSC had been unaware of the Offer or that Louis and Fowler were even
considering leaving LSC until they tendered their Letters of Resignation

126. Because Louis and Fowler were so instrumental to the daily operations of LSC,
LSC was constrained to continue employing Louis and Fowler until their temporary
replacements could be trained so as not to jeopardize LSC’s daily business or cause disruptions
to LSC’s customers However, Louis’s and Fowler’s job responsibilities after June 11, 2018
were limited to transitioning their former responsibilities to other employees of LSC/ROX. After
June 11, 2018, neither Louis nor Fowler were authorized to take any action on behalf of
LSC/ROX.

127. Louis and Fowler were aware of the terms of their Non-Compete and
Confidentiality Agreements when they received the Offer, submitted the Letters of Resignation,
and accepted the Offer in violation of the Non-Compete and Confidentiality Agreements.

128. On or around June 13, 2018, Fowler approached Mr. Lek on the trading floor at
Plaintiffs’ office (“June 13 Discussion”). Charles Lek, Mr. Lek’s son and a Managing Director
of LekUK, an affiliate of LSC, also participated in part of the June 13 Discussion. An audio and
visual recording of the discussion was generated by an automated recording system on the
trading floor.

129. In the June 13 Discussion, Mr. Lek told Fowler that he should have arranged for
B. Riley to license the technology. Fowler responded that any licensing deal would probably be
“a harder thing to pitch,” because by hiring Louis and himself, B. Riley would get Plaintiffs’

technology for “next to nothing.”

31

Case 1:19-cV-O2142-RI\/|B-BCI\/| Document 1 Filed 03/08/19 Page 32 of 51

130. In further discussions between Fowler and Mr. Lek on June 27, 2018, Fowler told
Mr. Lek that his first job at B. Riley would be to recreate LSC’s stock loan management program
and then recreate LSC’s clearing operations Fowler boasted that he had been promised a
$75,000 bonus from B. Riley upon completion of the re-Write of LSC’s stock loan management
prograrn.

131. After receiving the Resignation Letters Plaintiffs discovered that certain clearing
system source code created by Louis was missing and was never checked into the secure location
that Plaintiffs use to store all of its source code (Microsoft Visual Source Safe and/or Microsoft
Visual Studio Online/Team Foundation Server). Upon information and belief, the version
1.0.1.0. `of this source code was removed from Plaintiffs’ offices and/or its networks computers
and any other devices or account in Plaintiffs’ control by Louis and/or Fowler for their own
benefit and/or for the benefit of a future employer.

132. After receiving the Former Employees’ Resignation Letters the CISO reviewed a
screenshot of Fowler’s computer he had previously received from Fowler on Saturday, June 9,
2018, and realized that Fowler’s Workstation desktop showed only a few icons next to the
recycling bin and Google Chrome web browser link, including Microsoft Visual Studio Online
(the secure location that Plaintiffs use to store all of its source code), Dropbox (a personal cloud
storage website), and Signal (an encrypted text application that deletes all text messages after
they are received and recently discovered to be used by Louis). Upon information and belief,
Fowler could use these three icons to easily access all of Plaintiffs’ source code, deposit it into a
personal Dropbox account, and communicate with Louis without detection

133. After receiving the Resignation Letters Plaintiffs also discovered that Louis’s

work computer contained all of Plaintiffs’ source code, including programs he did not work on

32

Case 1:19-cV-O2142-RI\/|B-BCI\/| Document 1 Filed 03/08/19 Page 33 of 51

and programs written in C++ and C#, which are computer languages with which, on information
and belief, Louis has only limited farniliarity.

134. Notably, in the Confidential Memorandurn, Louis notes that the new clearing
“[a]pplication will be written in C#.”

135. Upon information and belief, there was no legitimate business reason for Louis to
have had all of Plaintiffs’ source code on his computer. The only reasonable purpose for this
was to enable Louis to more easily copy the source code files to a location outside of LSC/ROX
control.

136. Plaintiffs further discovered that, both inside and outside of Plaintiffs’ offices
Louis actively encouraged Plaintiffs’ employees to seek employment elsewhere and, without
basis used his position as LSC’s President to falsely tell Plaintiffs’ employees that (1) LSC was
in such financial trouble that it was not going to survive past August of 2018, (2) there was not
enough money to pay salaries and (3) Mr. Lek had emptied his IRA to keep Plaintiffs open for
business

Louis’s and Fowler’s Work on Microsoft Azure

137. After the delivery of the Resignation Letters Fowler told Mr. Lek that he
intended to use Microsoft Azure, a cloud computing software, for the clearing system that B.
Riley was hiring him to replicate. In essence, on information and belief, Fowler planned to
migrate to cloud computing the same type of proprietary system that LSC had created on linked

personal computers and servers

138. Notably, in the spring of 2018, Louis appears to have used an LSC credit card to

purchase an Azure subscription that is accessed solely through his personal email address and no

33

Case 1:19-cV-O2142-RI\/|B-BCI\/| Document 1 Filed 03/08/19 Page 34 of 51

other LSC/ROX Systems employee is believed to have had access or the password to that
account at that time (other than perhaps Fowler).

139. Upon information and belief, Louis acquired the Microsoft Azure service for his
and Fowler’s personal benth - even though he charged the expense to LSC - because LSC did
not use Azure for its clearing purposes at that time.

140. In or about April of 2018, Louis informed LSC’s CISO that he was running
clearing technology and database tests in a cloud based system on the Azure account he created
and used software on LSC’s systems to access the Azure resources he created while employed by
LSC. Upon information and belief, some of this technology does not reside on Plaintiffs’
networks computers or any other device or account in Plaintiffs’ control.

141. Louis claimed he was undertaking this work on Azure to compare the time it takes
to process certain data using cloud based technology with the time it took to process the data
using on-site servers at LSC and ROX Systems

142. At the time, Plaintiffs did not intend to use Microsoft Azure to run its clearing
system. Moreover, it was contrary to company procedures to handle LSC data on personal
accounts instead of accounts under Plaintiffs’ control. The CISO challenged what Louis was
doing, but Louis assured him that as President he was authorized to undertake the work he was
doing in Azure. Nonetheless Louis said he would cease using his personal Microsoft Azure
account and rebuild what he was doing on new LSC Microsoft Azure accounts that the CISO
would set up. Once the new LSC Microsoft Azure account was established, however, Louis did
not build comparable systems on it.

143. After the new LSC Microsoft Azure account was established, the CISO overheard

Louis having private telephone calls from Mr. Lek’s office in Which Louis was discussing

34

Case 1:19-cV-O2142-RI\/|B-BCI\/| Document 1 Filed 03/08/19 Page 35 of 51

Microsoft Azure on multiple occasions Mr. Lek Was not in his office When Louis made these
private calls The CISO observed that, when the telephone conversations ended, both Mr. Lek’s
line and Fowler’s phone lines reflected that calls had ended - such that it appeared that Louis and
Fowler (who had calls forwarded to his St. Louis horne office) were secretly discussing
Micro soft Azure.

144. The CISO examined Louis’s and Fowler’s computer desktops and determined
that, in fact, both were accessing a shared Microsoft Azure account from their desktops.

145. On July ll, 2018, after Louis and Fowler announced their resignations the CISO
overheard Louis discussing Azure accounts on a telephone call with Fowler at Plaintiffs’ offices

146. Because LSC was compensating Louis and Fowler for all work that they
undertook prior to their separation from LSC, any and all work Louis and Fowler undertook
concerning Azure’s and cloud computing’s benefits for clearing operations - though not
disclosed to Plaintiffs _ belong to LSC and ROX Systems
Louis’s and Fowler’s Final Days at LSC

147. Further, Fowler also admitted that B. Riley was aware of Louis’s and Fowler’s
Non-Compete and Confidentiality Agreements.

148. July 13, 2018 Was Louis’s and Fowler’s last day of employment with LSC/ROX.

149. On July 13, 2018, Louis returned his LSC laptop to Plaintiffs’ CISO and admitted
to the CISO that he had erased all of its contents Louis was aware that LSC was then involved in
pending litigation and had been directed to preserve all LSC documents and electronic
information

150. On July 13, 2018, Shortly after Louis returned his erased LSC laptop to Plaintiffs’

CISO, Mr. Lek concluded that the Former Employees’ last day of work at Plaintiffs would be

35

Case 1:19-cV-O2142-RI\/|B-BCI\/| Document 1 Filed 03/08/19 Page 36 of 51

accelerated and instructed them in writing not to access delete, or alter any of Plaintiffs’
property, documents and information including devices containing Plaintiffs’ information and
to return any such items immediately.

151. On July 13, 2018, Plaintiffs’ counsel wrote to B. Riley to demand that they
provide immediate assurances that B. Riley would rescind its employment offers to Louis and
Fowler and to further agree not to tortiously interfere with LSC’s contracts misappropriate or
use LSC’s trade secrets or unfairly compete with LSC using LSC’s confidential information and
personnel.

152. On July 13, 2018, Plaintiffs’ counsel also emailed Louis and Fowler to demand
that they each provide immediate assurances to LSC that they would abide by the terms of their
respective Non-Compete and Confidentiality Agreements and not misappropriate or use LSC’s
trade secrets or unfairly compete with LSC by using LSC’s confidential information (“Louis and
Fowler Cease and Desist Letters”).

153. B. Riley promptly agreed not to hire Louis and Fowler, and rescinded their
employment offers B. Riley also voluntarily produced emails disclosing the existence of
Operation Secret Octopus.

Louis’s and Fowler’s Plan to Create A Clearing System for Volant

154. Following their departure from LSC and ROX, Louis and Fowler engaged in
some discussions with LSC; however, when the parties could not reach a resolution Louis’s and
Fowler’s counsel ceased communicating with LSC’s counsel.

155. LSC hoped that Louis and Fowler would abide by their contractual obligations

and were unaware of any further efforts to breach those obligations following B. Riley’s

36

Case 1:19-cV-O2142-RI\/|B-BCI\/| Document 1 Filed 03/08/19 Page 37 of 51

recission of their employment offers until January 2019, when LSC’s former lawyer Schiffman
contacted Mr. Lek on behalf of Volant.

156. LSC had been a client of Volant’s for almost two (2) years LSC routed orders
under options contracts to Volant so that Volant could either execute the orders or route them to
another party.

157. On or around January 14, 2019, Schiffman called Mr. Lek and informed him that
he was representing Volant and Volant was planning to hire Louis and Fowler as a pair to create
a clearing system for Volant. Schiffman noted that Volant was aware that Louis and Fowler had
non-competition and confidentiality agreements but that Volant intended to hire them anyway
to, in part, create a clearing system for Volant.

158. LSC’s counsel promptly wrote to Schiffman and Schulte to demand that Volant
not tortiously interfere with LSC’s agreements with Louis and Fowler and not misappropriate
LSC’s trade secrets LSC’s counsel further expressed concern that Schiffman could not
represent Volant in this matter in light of his prior representation of LSC and his knowledge of
LSC/ROX’s trade secrets

159. Upon information and belief, Fowler previously informed Volant of the existence
of at least certain aspects of LSC’s/ROX’s proprietary technology. In or around late Spring of
2018, Fowler demonstrated LSC’s proprietary systems to Volant. Then, in or around June or
July of 2018, Fowler admitted to Charles Lek while on the trading desk that he had demonstrated
LSC/ROX’s Dashboard to Volant.

160. Upon information and belief, Louis and Fowler will soon begin working at Volant

(if they have not already begun to work there).3 Upon information and belief, notwithstanding

 

3 As stated above, see Footnote l supra, Plaintiffs just learned that Fowler registered with Volant Execution as of
March 6, 2019.

37

Case 1:19-cV-O2142-RI\/|B-BCI\/| Document 1 Filed 03/08/19 Page 38 of 51

the fact that Volant has been made aware of the Former Employees’ post-employment restrictive
covenants Volant has offered employment positions to the Former Employees which would
require them to perform the same types of responsibilities as they performed as employees of
LSC and to utilize the same confidential trade secret information they learned as a result of their
employment with LSC. ln doing so, among other things Volant has tortiously interfered with
Plaintiffs’ contractual relationships with Louis and Fowler.

161. Upon information and belief, one`of Volant’s improper goals was and is to obtain
the clearing technology from Plaintiffs without paying fair market value for it. Volant
determined it could accomplish this goal by hiring LSC’s former President and computer
programmer/operations manager to replicate the technology.

162. Upon information and belief, another one of Volant’s improper goals was and is
to obtain an unfair competitive advantage over LSC and use that advantage to harm LSC’s
business

163. Upon information and belief, Volant has exploited, and continues to exploit,
certain of Plaintiffs’ confidential and proprietary information that Louis and Fowler obtained

during their employment

COUNT ONE
AGAINST THE D`EFEN])ANTS
(Violations of Defend Trade Secrets Act of 2016, 18 U.S.C. § 1836, et seq.)
164. Plaintiffs incorporate by reference all preceding paragraphs of this Complaint as if
fully set forth herein

165. Defendants’ actions as set forth herein constitute misappropriation under the

Defend Trade Secrets Act, 18 U.S.C. § 1836.

38

Case 1:19-cV-O2142-RI\/|B-BCI\/| Document 1 Filed 03/08/19 Page 39 of 51

166. Upon information and belief, Defendants possess confidential information
belonging to Plaintiffs including source code, the design of LSC’s unique and proprietary
clearing system, and strategic business information that constitute trade secrets

167. Such information is used in connection with LSC’s broker-dealer services which
are offered across the country and throughout the world

168. Plaintiffs have taken extensive measures to guard the secrecy of their clearing
system including limited employee access to Plaintiffs’ source code, outside auditing of source
code security and systems fingerprint reader access and CCTV monitored server rooms changed
passwords for departing employees two-factor authentication for VPN access to Plaintiffs’
private secure network, and the requirement that personnel sign confidentiality agreements

169. Louis and Fowler were subject to provisions designed to protect the proprietary
and confidential nature of certain information belonging to Plaintiffs contained in the Non-
Compete and Confidentiality Agreements and the LSC Manual.

170. Upon the termination of their employment with LSC/ROX, Louis and Fowler had
no right to retain or use any of Plaintiffs’ trade secrets or confidential information

171. Louis and Fowler’s retention of any of Plaintiffs’ trade secrets or confidential
information violates the Non-Compete and Confidentiality Agreements and the LSC Manual.

172. Upon information and belief, Louis and Fowler are retaining Plaintiffs’ trade
secrets or confidential information and using that information to compete with and/or otherwise
harm Plaintiffs

173. Upon information and belief, Volant has obtained and is using Plaintiffs’ trade

secrets or confidential information to unfairly compete with and/or otherwise harm Plaintiffs

39

Case 1:19-cV-02142-RI\/|B-BCI\/| Document 1 Filed 03/08/19 Page 40 of 51

174. Plaintiffs have not consented to Defendants’ use of Plaintiffs’ trade secrets or

confidential information

175. Defendants’ conduct constitutes knowing, willful, and malicious
misappropriation

176. As a direct and proximate result of Defendants’ wrongful conduct, Plaintiffs have
been substantially and irreparably hanned in an amount not readily capable of determination
Unless restrained by this Court, Defendants will cause further irreparable injury to LSC/ROX
Systems

177. Plaintiffs are entitled to an order enjoining Louis and Fowler from working for
Volant on clearing systems

178. Plaintiffs are entitled to injunctive relief enjoining the Defendants their agents
and all persons acting in concert or participation with them, from engaging in any further_use of
Plaintiffs’ confidential and proprietary information requiring them to turn over any and all
copies of such information wherever located, to Plaintiffs and requiring that they certify to the
Court that they have permanently deleted or destroyed all copies of such information that they
created that are not capable of being turned over, such as information located in cloud storage.

179. As a result of Defendants’ actions Plaintiffs have suffered direct and
consequential damages and are entitled to recover exemplary monetary damages in an amount
to be proven at trial, and reasonable attorney’s fees pursuant to 18 U.S.C. §1836.

COUNT TWO
AGAINST THE DEFENDANTS
(Copyright Infringement, 17 U.S.C. § 412, et seq.)

180. Plaintiffs incorporate by reference all preceding paragraphs of this Complaint as if

fully set forth herein

40

Case 1:19-cV-02142-RI\/|B-BCI\/| Document 1 Filed 03/08/19 Page 41 of 51

181. LSC’s and ROX System’s source code and software was entirely authored by
Plaintiffs

182. Plaintiffs have complete ownership over the source code and have obtained
copyright registration for it.

183. Upon information and belief, Louis and Fowler have willfully copied the contents
of said source code and are using it without Plaintiffs’ permission

184. Plaintiffs are entitled to damages costs and reasonable attomeys’ fees against
Defendants.

185. In addition, all the Volant Defendants are jointly and severally liable for this

copyright infringement under alter ego principles
COUNT THREE
BY LSC AGAINST LOUIS
(Breach of Contract)

186. Plaintiffs incorporate by reference all preceding paragraphs of this Complaint as if
fully set forth herein

187. Louis agreed to be bound by the terms of the Non-Compete and Confidentiality
Agreements which Was a valid and enforceable contractual agreement

188. Plaintiffs performed all of their obligations thereunder.

189. Upon information and belief, Louis breached his obligations under the Louis Non-
Compete and Confidentiality Agreement by, among other things failing to return Plaintiffs’
confidential and proprietary information to LSC when their employment terminated

190. Upon information and belief, Louis further breached his obligations under the

Louis Non-Compete and Confidentiality Agreement by, among other things using Plaintiffs’

confidential and proprietary information for his own purposes

41

Case 1:19-cV-02142-RI\/|B-BCI\/| Document 1 Filed 03/08/19 Page 42 of 51

191. Louis breached his obligations under the Louis Non-Compete and Confidentiality
Agreement by, among other things accepting employment with Volant within 18 months of the
termination of his employment from LSC.

192. Pursuant to the Louis Non-Compete and Confidentiality Agreement, Louis
continues to be bound by its terms after the termination of his employment with LSC.

193. Upon information and belief, Louis has violated his obligations under the Louis
Non-Compete and Confidentiality Agreement by disclosing Plaintiffs’ confidential information

194. As a direct and proximate result of Louis’s wrongful conduct, Plaintiffs have been
substantially and irreparably harmed Unless restrained by this Court, Louis will cause further
irreparable injury to Plaintiffs

1951. Plaintiffs are entitled to injunctive relief enjoining Louis his agents and all
persons acting in concert or participation with him, from engaging in any further use of
Plaintiffs’ proprietary and confidential information requiring him to turn over any and all copies
of such information wherever located, to Plaintiffs and requiring that he certify to the Court that
he has permanently deleted or destroyed all copies of such information that he created that are
not capable of being turned over such as information located in cloud storage.

196. Upon information and belief, as a direct result of Louis’s multiple breaches of his
contractual obligations under the Louis Non-Compete and Confidentiality Agreement, Plaintiffs
have been damaged in an amount to be proven at trial.

COUNT FOUR
BY LSC AGAINST FOWLER
(Breach of Contract)

197. Plaintiffs incorporate by reference all preceding paragraphs of this Complaint as if

fully set forth herein

42

Case 1:19-cV-02142-RI\/|B-BCI\/| Document 1 Filed 03/08/19 Page 43 of 51

198. Fowler agreed to be bound by the terms of the Fowler Non-Compete and
Confidentiality Agreement, which was a valid and enforceable contractual agreement

199. Plaintiffs performed all of their obligations thereunder.

200. Upon information and belief, Fowler breached his obligations under the Fowler
Non-Compete and Confidentiality Agreement by, among other things failing to return Plaintiffs’
confidential and proprietary information to LSC when his employment terminated

201. Upon information and belief, Fowler further breached his obligations under the
Fowler Non-Compete and Confidentiality Agreement by, among other things using Plaintiffs’
confidential and proprietary information for his own purposes

202. Fowler breached his obligations under the Fowler Non-Compete and
Confidentiality Agreement by, among other things competing with LSC within 18 months of the
termination of his relationship with LSC.

203. Pursuant to the Fowler Non-Compete and Confidentiality Agreement, Fowler
continues to be bound by its terms after the termination of his employment with LSC.

204. Upon information and belief, Fowler has violated his obligations under the Fowler
Non-Compete and Confidentiality Agreement by disclosing Plaintiffs’ confidential information

205. As a direct and proximate result of Fowler’s wrongful conduct, Plaintiffs have
been substantially and irreparably harrned. Unless restrained by this Court, Fowler will cause
further irreparable injury to Plaintiffs

206. Plaintiffs are entitled to injunctive relief enjoining Fowler, his agents and all
persons acting in concert or participation with him, from engaging in any further use of
Plaintiffs’ proprietary and confidential information requiring him to turn over any and all copies

of such information wherever located, to Plaintiffs and requiring that he certify to the Court that

43

Case 1:19-cV-02142-RI\/|B-BCI\/| Document 1 Filed 03/08/19 Page 44 of 51

he has permanently deleted or destroyed all copies of such information that he created that are
not capable of being turned over such as information located in cloud storage.

207. Upon information and belief, as a direct result of Fowler’s multiple breaches of
their contractual obligations under the Fowler Non-Compete and Confidentiality Agreement,
Plaintiffs have been damaged in an amount to be proven at trial.

COUNT FIVE
AGAINST LOUIS AND FOWL]B
(Misappropriation)

208. Plaintiffs incorporate by reference all preceding paragraphs of this Complaint as if
fully set forth herein

209. LSC has contracts with Louis and Fowler that prohibit them from disclosing or
using LSC’s confidential and proprietary information

210. Louis and Fowler also agreed to the terms of the LSC Manual which prohibited
the taking of non-public information about LSC for personal gain or competition with LSC.

211. Plaintiffs’ clearing system, which avoids the need for a costly mainframe system,
is a novel trade secret that is not known outside of Plaintiffs’ businesses and has not been
replicated or used by LSC’s competitors

212. Plaintiffs’ clearing system is a software system used to facilitate millions of
financial transactions every day.

213. Plaintiffs have taken extensive measures to guard the secrecy of their clearing
system, including limited employee access to Plaintiffs’ source code, outside auditing of source
code security and systems fingerprint reader access and CCTV monitored server rooms changed

passwords for departing employees two-factor authentication for VPN access to Plaintiffs’

private secure network, and the requirement that personnel sign confidentiality agreements

44

Case 1:19-cV-02142-RI\/|B-BCI\/| Document 1 Filed 03/08/19 Page 45 of 51

214. Plaintiffs’ clearing system technology gives LSC a competitive advantage over its
competitors is highly valuable, and they are highly valuable to Plaintiffs’ competitors

215. Plaintiffs hired personnel and spent millions of dollars over many years to create,
develop, and refine Plaintiffs’ clearing system technology and the hundreds of applications that
work together to make it operate.

216. Plaintiffs’ clearing technology cannot be easily replicated without having first-
hand knowledge of, and experience with, how the system was developed, how it operates and
the details of the numerous applications that are needed to work together to make the system
function

217. Upon information and belief, Louis and Fowler misappropriated Plaintiffs’ source
code and other confidential information related to Plaintiffs’ clearing system and they are using it
(or plan to use it) to re-create that technology for Volant.

218. Upon information and belief, as a direct result of Louis and Fowler’s wanton and
willful conduct, Plaintiffs have been damaged in an amount to be proven at trial and are entitled

to punitive damages

COUNT SIX
AGAlNST THE VOLANT DEFENDANTS
(Tortious Interference with Contract)
219. Plaintiffs incorporate by reference all preceding paragraphs of this Complaint as if
fully set forth herein
220. LSC has contracts with its employees that prohibited them from disclosing or
using Plaintiffs’ confidential and proprietary information

221. Under the terms of the Louis Non-Compete and Confidentiality Agreement, Louis

agreed that f`or the period of 18 months after ceasing employment with LSC, he would not be

45

Case 1:19-cV-02142-RI\/|B-BCI\/| Document 1 Filed 03/08/19 Page 46 of 51

employed or Work in any capacity similar to the capacity of his work for LSC or work for a firm
“involved in the creation . . . of software for use by companies in the securities industry in
connection with trading on any national stock exchange, absent prior written approval from
[LSC].”

222. Under the terms of the Fowler Non-Compete and Confidentiality Agreement,
Fowler agreed that for the period of 18 months after ceasing employment with LSC, he would
not be employed or work in any capacity similar to the capacity of his work for LSC or work for
a firm “involved in the creation . . . of software for the trading of securities or order entry and
routing, which competes with the Company, absent the prior written permission of [LSC].”

223. At all relevant times to this cause of action Volant knew of Louis’s and Fowler’s
contractual obligations

224. Upon information and belief, Volant tortiously interfered with Louis’s and
Fowler’s Non-Compete and Confidentiality Agreements by, inter alia: (a) soliciting Louis and
Fowler to disclose and use Plaintiffs’ confidential and proprietary information for Volant’s
benefit, and (b) hiring Louis and Fowler to perform similar functions for Volant to the functions
that they had performed for Plaintiffs in order to help Volant unfairly compete with Plaintiffs
Volant engaged in this tortious conduct with the intent of causing damage to the Plaintiffs

225. Upon information and belief, as a direct result of Volant’s wanton and willful

conduct, Plaintiffs have been damaged in an amount to be proven at trial and are entitled to

punitive damages

46

Case 1:19-cV-02142-RI\/|B-BCI\/| Document 1 Filed 03/08/19 Page 47 of 51

COUNT SEVEN
AGAINST LOUIS
(Breach of Fiduciary Duty and Duty of Loyalty)

226. Plaintiffs incorporate by reference all preceding paragraphs of this Complaint as if
fully set forth herein

227. As the former President of LSC, Louis owed ongoing fiduciary duties and a duty
of loyalty to LSC. These duties continued after Louis ceased being employed by Plaintiffs

228. Louis received confidential information provided to him by LSC/ROX in the
course of his employment

229. Upon information and belief, after Louis ceased employment at LSC/ROX, he
provided confidential information he obtained from Plaintiffs to Volant for his personal benefit
or for the benefit of Volant.

230. Upon information and belief, as a direct result of Louis’s conduct contrary to the
interests of Plaintiffs Plaintiffs have lost a competitive advantage to Volant which, unless
enjoined by the court, will result in lost business opportunities customers fees and the
devaluing of the Plaintiffs

231. Upon information and belief, as a direct result of Louis’s wanton and willful
breach of his ongoing fiduciary duties to LSC, LSC and ROX have been damaged in an amount
to be proven at trial and are entitled to punitive damages

COUNT EIGHT
AGAINST FOWLER
(Breach of Duty of Loyalty)
232. Plaintiffs incorporate by reference all preceding paragraphs of this Complaint as if

fully set forth herein

47

Case 1:19-cV-02142-RI\/|B-BCI\/| Document 1 Filed 03/08/19 Page 48 of 51

233. As a former employee of Plaintiffs Fowler owed an ongoing common law duty of
loyalty to Plaintiffs with respect to the confidential information he was privy to during his
employment with Plaintiffs

234. Fowler received confidential information provided to him by LSC/ROX in the
course of his employment

235. Upon information and belief, after Fowler ceased employment at Plaintiffs he
provided confidential information he obtained from Plaintiffs to Volant for his personal benefit
or for the benefit of Volant.

236. Upon information and belief, as a direct result of Fowler’s conduct contrary to the
interests of Plaintiffs, Plaintiffs have lost a competitive advantage to Volant which, unless
enjoined by the court, will result in lost business opportunities customers, fees and the
devaluing of the Plaintiffs

237. Upon information and belief, as a direct result of Fowler’s wanton and willful
breach of his ongoing fiduciary duties to Plaintiffs Plaintiffs have been damaged in an amount to
be proven at trial and are entitled to punitive damages

WHEREFORE, Plaintiffs request that this Court order the following relief in favor of

the Plaintiffs:

a) That the Defendants be temporarily, preliminarily and permanently enjoined from

possessing or using Plaintiffs’ trade secrets including, but not limited to, the source code
or architecture of the Plaintiffs’ clearing system;

b) That pursuant to the Non-Compete and Confidentiality Agreements Louis and Fowler be
enjoined from competing with Plaintiffs for a period of 18 months from the termination

of their employment with LSC;

c) That the Court specifically enforce the Non-Compete and Confidentiality Agreements
and the LSC Manual, including an award to Plaintiffs of their attomeys’ fecs;

48

Case 1:19-cv-02142-R|\/|B-BC|\/| Document 1 Filed 03/08/19 Page 49 of 51

d) That the Defendants be required to return all software, data, and documents relating to
Plaintiffs’ confidential information in their possession and certify to the Court that they
have permanently deleted or destroyed any and all copies of Plaintiffs’ confidential

information and property;

e) That the Defendants be ordered to appear for depositions on an expedited basis and to
produce the documents and information requested in Plaintiffs’ document requests and
interrogatories attached to the declaration of Christina S. Dumitrescu, Esq., dated March
7, 2019, in aid of an anticipated preliminary injunction application

f) That Louis and Fowler immediately produce for inspection to Plaintiffs any personal
computers or devices that have ever contained a document or information copied from

the Plaintiffs’ computer databases or systems;

g) That Louis and Fowler immediately produce for inspection to Plaintiffs any smartphones
cellphones or other devices that contain any text or other similar messages used to
conduct Plaintiffs’ business

h) That Louis and Fowler immediately provide access to Plaintiffs to their cloud storage
systems that contain any information about Plaintiffs’ business;

i) That Plaintiffs be permitted thereafter to supervise the permanent deletion from any of
Defendants’ computers cloud drives or other locations the wrongfully misappropriated
trade secret and proprietary information and that Defendants be ordered to delete or
destroy any and all copies of such information permanently;

j) An award of damages for Plaintiffs against Defendants for all damages suffered by
LSC/ROX Systems, and for any profits or gains by the Defendants, attributable to
infringement of ROX Systems’ copyrights in amounts to be determined at trial;

k) An award of damages for Plaintiffs against Louis and Fowler, in an amount to be
determined at trial, to compensate them for all monetary damages arising from their
breaches of contract;

49

Case 1:19-cv-02142-R|\/|B-BC|\/| Document 1 Filed 03/08/19 Page 50 of 51

l) An award of exemplary damages for Plaintiffs against Defendants, in an amount to be
determined at trial, to compensate them for all monetary damages arising from the
Defendants’ misappropriation of trade secrets and attorney’s fees;

m) An award of damages for Plaintiffs against all of the Volant Defendants jointly and
severally, in an amount to be determined at trial, to compensate Plaintiffs for all monetary
damages arising fi'om Volant’s tortious interference with the Former Employees’
contractual obligations to Plaintiffs

n) An award of compensatory damages for Plaintiffs against Louis in an amount to be
determined at trial, to compensate them for all monetary damages arising from his
breaches of fiduciary duty and duty of loyalty; and

o) An award of compensatory damages for Plaintiffs against Fowler, in an amount to be
determined at trial, to compensate them for all monetary damages arising from his breach
of the duty of loyalty; and

p) An award of punitive damages for Plaintiffs against the Defendants in an amount to be
determined at trial.

JURY DEMAND
Pursuant to Rule 38(a) of the Federal Rules of Civil Procedure, Plaintiffs demand a jury

trial as to all issues triable by a jury.

Dated: New York, New York
March 7, 2019

DENTONS US LLP

By: L. Q,g '

Brian S. Cousin

Mark D. Meredith

Christina S. Dumitrescu

1221 Avenue of the Americas
New York, New York 10025
Tel: (212) 768-6700

Fax: (212) 768-6800

50

Case 1:19-cv-02142-R|\/|B-BC|\/| Document 1 Filed 03/08/19 Page 51 of 51

110344820

51

Brian.Cousin@dentons.com
Mark.Meredith@dentons.com
Christina.Dumitrescu@glentons.coni
Attomeys for Plaintijj‘s

 

TANNENBAUM HALPERN
SYRACUSE & HIRSCHTRITT LLP
Paul D. Sarkozi

Carl F. Regelmann

Richard W. Trotter

900 Third Avenue

New York, New York 10022
Tel: (212) 508-6700

Fax: (212) 371-1084
Sarkozi@thsh.com
Regelmann wthsh.corn
Trotter thsh.com

Attorneys for Plainti]jfs‘

